Citation Nr: 0002790	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-48 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
back, shoulders, neck, and legs.

3.  Entitlement to an evaluation in excess of 50 percent for 
muscular atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946, and from April 1948 to July 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case was remanded in December 1996 and has 
been returned to the Board for appellate review. 


FINDINGS OF FACT

1. The veteran was involved in combat during active service.

2. The veteran was diagnosed with mild anxiety in service.

3. The veteran has been diagnosed with PTSD, based in part, 
on coming under enemy naval and air attack, including 
attack from kamikaze airplanes.

4. There is no competent medical evidence of a nexus between 
arthritis of the back, shoulders, neck, and legs and 
service connected muscular atrophy or any incident or 
manifestation during the veteran's period of active 
service. 

5. Progressive muscular atrophy is not manifested by 
localized or focal muscular atrophy and neurological 
examination was normal.


CONCLUSIONS OF LAW

1. PTSD was incurred in service. 38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.304(f) (1999).

2. The veteran's claim of entitlement to service connection 
for arthritis of the back, shoulders, neck, and legs is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The scheduler criteria for an evaluation in excess of 50 
percent for progressive muscular atrophy have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§4.124a, Diagnostic Code 8023 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
based on the February 1994 VA examination report that noted a 
diagnosis of PTSD due to combat experiences.  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125, a link, established by medical evidence, between 
current symptomatology and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(1999).  Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was initially as a 
baker and then as a butcher and head meat cutter.  His duty 
stations included service onboard Landing Ship Tank (LST) 
554.  The awards and decorations listed on his DD 214 and 
elsewhere in his service records do not indicate that the 
veteran was involved in combat.  The veteran has testified, 
however, that he saw combat in the Pacific Ocean both in 
World War II and Korea.  He maintains that, while he served 
as a baker onboard LST 554 in World War II, he was also the 
first loader of twin 40 mm guns on the ship, and his duties 
involved loading clips of four rounds of ammunition into the 
guns while the gunner fired on incoming enemy aircraft.  He 
maintains further that he was involved in a number of 
landings in the Philippines, including the Leyte landings, 
and that during these landings, his ship and others in his 
flotilla came under artillery fire, as well as fire and 
kamikaze attack from enemy aircraft.  In addition, his ship 
and others in his flotilla were attacked by enemy dive 
bombers and kamikaze airplanes on a number of occasions when 
crossing the open sea.  He said a kamikaze airplane missed 
his own ship by no more than ten feet, and that he witnessed 
other ships get hit by kamikaze airplanes and dive bombers.  

In addition, the veteran has reported participating in combat 
situations during the Korean War.  While it is not absolutely 
clear from the veteran's statements, it appears that he 
claims to have participated in opposed landings, and that he 
also once participated in the removal of bodies from a US 
ship that had been extensively damaged by enemy action, and 
that many of the bodies were badly mangled.  

This case was remanded in December 1996, in part in order to 
attempt to corroborate the veteran's statements.  In May 
1998, a response was received from the United States Army & 
Joint Services Environmental Support Group (ESG), now known 
as the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  

The veteran's service personnel records indicate that he 
served onboard LST 544 beginning in July 1944.  It is 
difficult to decipher from these records exactly when he was 
transferred from that vessel, but by December 1945 he was 
transferred to Camp Elliott in San Diego, California.  
Documents supplied by USASCRUR show that LST 554 participated 
in the capture and occupation of the southern Palau Islands 
in September and October 1944, landings at Leyte in October 
and November 1944, landings at Lingayen Gulf in January 1945, 
and the assault and occupation of Okinawa Gunto in April 
1945.  The Allied invasion fleet at Leyte came under enemy 
air and naval attack.  In addition, the invasion fleet at 
Lingayen Gulf came under kamikaze airplane attack for four 
days.  Finally, the invasion fleet at Okinawa also received 
extensive damage from kamikaze attacks, with 25 ships sunk 
and 165 damaged.  

In view of the service records that indicate that the veteran 
served onboard a vessel during a period when that vessel 
participated in operations that are known to have involved 
enemy air and naval attack, the Board finds that the veteran 
was involved in combat.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).

Service medical records from the veteran's first period of 
service noted that the veteran was diagnosed with mild 
anxiety upon separation from his first tour of duty. There 
were no mental defects noted during his reentry examination, 
and there were no complaints of, or treatment for, any 
psychiatric disorder noted during his second tour of duty.  
During his second period of duty, the veteran developed 
muscular atrophy and was ultimately separated from service as 
medically unfit for duty.  Prior to separation, he received 
several comprehensive medical evaluations in order to 
determine the nature of the disorder.  It appears that he was 
not given the standard general separation physical 
examination.  In any event, the reports from the examinations 
that he was given did not indicate the presence of any 
psychiatric disorder or abnormality.

The report from a VA examination conducted in January 1954 
included the diagnosis of anxiety reaction, mild.  The 
veteran received another VA examination in December 1956 and 
no psychiatric disorder was diagnosed.  

A February 1994 VA examination report noted a diagnosis of 
PTSD.  The examiner indicated that the veteran's stressors 
included being part of a fleet of vessels that came under 
enemy aircraft attack, including kamikaze attack, while 
serving onboard vessels in the Pacific, and handling body 
parts from a vessel that had been severely damaged during an 
enemy attack.  As noted above, USASCRUR has confirmed that 
the veteran's ship was part of a fleet of vessels that, on a 
number of occasions during WWII, came under enemy naval and 
air attack, including attack from kamikaze airplanes, and 
that a number of vessels were lost, with many more damaged. 

In light of the fact that the veteran was involved in combat, 
and the diagnosis of PTSD linked, in part to coming under 
enemy naval and air attack, including attack from kamikaze 
airplanes, as well as the diagnosis of mild anxiety both 
during service and shortly after separation from service, the 
Board concludes that the veteran's PTSD was incurred in 
service and service connection for that disability is 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  

II.  Arthritis

The veteran contends that arthritis of the back, shoulders, 
neck, and legs, was incurred in service.  In the alternative, 
he contends that arthritis is secondary to service connected 
muscular atrophy.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Arthritis may be presumed to have been incurred in 
service when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection shall be granted for any disability which is 
proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Service medical records noted no complaints of, or treatment 
for, any symptoms attributable to arthritis of the back, 
shoulders, neck, and legs.  The report from the examination 
conducted upon separation from his first period of duty 
indicated no abnormalities of the spine and extremities.  
During his second period of duty, the veteran developed 
muscular atrophy and was ultimately separated from service as 
medically unfit for duty.  Prior to separation, he received 
several comprehensive medical evaluations in order to 
determine the nature of his disorder.  None of these 
evaluations indicated the presence of arthritis.  

Neither private medical records from December 1953, nor the 
report from a January 1954 VA examination contained a 
diagnosis of arthritis.  

The veteran received treatment from the military hospital at 
Fort Leonard Wood, Missouri, for a number of different 
disorders between February 1969 and February 1995.  
Acromioclavicular degenerative joint disease was diagnosed in 
April 1973.  The veteran received another VA examination in 
March 1981.  X-rays of the thoracic and cervical spine were 
noted to be normal.  X-rays of the lumbar spine revealed 
"very minimal degenerative arthritic changes, otherwise 
normal lumbar spine."  X-rays of both shoulders and elbows 
were noted to be normal.  

Additional treatment records from Fort Leonard Wood, from 
November and December 1983, noted that the veteran complained 
of right neck and arm pain.  
X-rays indicated degenerative changes, and cervical 
spondylosis was diagnosed.  In December 1984, the veteran was 
diagnosed with right shoulder impingement syndrome and in 
January 1985, with acromioclavicular arthritis.  By April 
1987 the veteran had "significant arthritis" and right 
shoulder impingement, and he underwent an acromioplasty.  In 
December 1990 and February 1992, the veteran complained of 
back pain.  In November 1992, there were degenerative changes 
with minimal osteophytes at L3 through L5, and moderate 
osteopenia.  

A VA X-ray of the shoulders was taken in November 1993.  The 
radiologist stated that "appearance of the shoulder is 
fairly normal for the age of the patient."  

Another VA examination was conducted in February 1994.  The 
veteran complained of a 40 year history of neck pain.  He 
also complained of chronic, non-radicular back pain at the 
beltline, and bilateral shoulder pain with locking of the 
right shoulder joint, and limitation of motion of the left 
shoulder joint.  Following physical examination of the 
veteran, the examiner diagnosed suspect moderate to severe 
osteoarthritis of the neck, suspect osteoarthritis of the 
lumbosacral spine, and status post repair surgery to the 
right shoulder with improvement of arthritis symptoms, 
although the examiner indicated that bilateral osteoarthritis 
was still present with moderate to severe pain of the left 
shoulder.  The examiner indicated that X-rays of all the 
joints were pending.  

Following a series of X-rays, the radiologist's impression 
was degenerative changes of the cervical spine, cannot 
exclude changes of discogenic disease.  X-rays of the 
lumbosacral spine indicated small osteophytes in the spine 
consistent with degenerative changes, osteopenia consistent 
with the age of the patient, and a slight scoliosis of the 
spine.  X-rays of the knees indicated mild degenerative 
changes at the knees.  X-rays of the shoulders indicated old 
post surgical changes of lateral resection and absence of the 
right clavicle.  

In March 1994, X-rays taken at Fort Leonard Wood indicated 
minimal spurring at several lower thoracic vertebral bodies.

At his personal hearing in February 1995, the veteran 
testified that arthritis of the right shoulder was first 
diagnosed in 1953 by a private physician in Oakley, 
California, but that he could not obtain those medical 
records because he could not remember the doctor's name or 
address.  He further testified that he received treatment for 
arthritis of the hip and back in service and continued to 
receive treatment for arthritis of the back at Fort Leonard 
Wood, from 1956 on.  He said that he was told at the time 
that he had calcium deposits in his back.

Following the veteran's personal hearing, the RO obtained the 
treatment records from Fort Leonard Wood.  As noted above, 
these contained records of treatment from February 1969 to 
February 1995.  Correspondence from the records department at 
Fort Leonard Wood indicated that no additional records were 
available.  The contents of the available records have been 
discussed above.  Correspondence received in June 1998 from a 
VA nurse indicated that the veteran had been receiving care 
for numerous disorders, including arthritis.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met all of the 
requirements for a well-grounded claim.  Significantly, there 
is no competent evidence of a diagnosis of arthritis in 
service, or within one year of service.  The earliest 
documented medical evidence of arthritis is not until April 
1973.  Furthermore, there is no competent medical evidence of 
a nexus between arthritis and either service, or a service-
connected disability.  The veteran has indicated that 
arthritis is either due to service, or to service-connected 
muscular atrophy.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of a medical relationship 
between arthritis and either service, or a service-connected 
disability, the claim for service connection for arthritis of 
the back, shoulders, neck, and legs is not well grounded and 
must be denied on that basis.

The Board is not aware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist, which, if obtained would well ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).



III.  Increased Rating for Muscular Atrophy

As a preliminary matter the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for progressive muscular atrophy, 
myelopathic, was granted in November 1953, and a 50 percent 
evaluation was assigned, effective August 1953.  This 
decision was based on service medical records that noted that 
the veteran developed objective weakness of the upper and 
lower extremities, a forty pound weight loss, vertigo on 
exertion, visible fasciculations in the arms and shoulder 
girdles, and atrophy of the anterior tibial muscle groups 
bilaterally.  A 24 hour urine sample contained 264 milligrams 
of creatinine and 102 milligrams of creatine.  The veteran 
was diagnosed with progressive muscular atrophy, myelopathic, 
and was recommended for separation as medically unfit for 
duty.  The 50 percent evaluation has remained in effect to 
the present.  

Medical treatment records from February 1969 and February 
1995 from Fort Leonard Wood, Missouri, noted treatment for a 
number of different disorders, but did not indicate any 
treatment for progressive muscular atrophy.  A VA 
neurological examination conducted in March 1981 noted an 
impression of "no neurologic disease."  VA treatment 
records from November 1993 noted that the veteran complained 
of a two year history of pain, numbness, and tingling in the 
left arm.  Following a series of nerve condition studies, the 
impression was "no signs of medial or ulnar neuropathy on 
left.  Significance of isolated fasciculations in left [first 
dorsal interosseus] uncertain."  

In February 1994, the veteran submitted a statement from 
friend who said that he had known the veteran for the past 35 
years, had worked with the veteran for the past 16 years, and 
that the veteran's health had recently been deteriorating to 
the point that the veteran "doesn't need to be working at 
all now."  The veteran also submitted a letter from a 
private physician, dated in February 1994, who stated that 
the veteran should be considered permanently disabled due to 
a cardiac condition.  The physician also mentioned that the 
veteran had severe arthritis and hypertension, but made no 
mention of muscular atrophy.

At his personal hearing, the veteran testified that he felt 
weak in the arms and legs, and that his legs would sometimes 
"sleep."  He also said that he suffered from headaches and 
blackouts, "sometimes two or three times a day," with 
dizziness and nausea.  The veteran conceded that his symptoms 
were essentially unchanged since he was discharged from 
service, but argued that he felt that the initial rating 
assigned had always been too low.  He indicated that his 
feelings of weakness pre-dated his cardiac condition, and 
that, due to incoordination or weakness in the arms and 
hands, he was unable to pick up small objects or write with a 
pen.  

In February 1998, the veteran submitted correspondence from 
David K. Showers, D.O., a private physician.  Dr. Showers 
reported that the veteran complained that "he ha[d] problems 
performing his daily activities due to difficulty handling 
small objects and weakness in his arms and legs."  Dr. 
Showers noted, however, that examination of the veteran 
revealed only muscle weakness, the exact extent of which Dr. 
Showers stated he was "unable to determine."  He did not 
indicate that such weakness was due to muscular atrophy, nor 
did he offer a current diagnosis of muscular atrophy.  Dr. 
Showers further stated that "range of motion appeared 
good," and that other body systems appeared normal.  

Correspondence received in June 1998 from a VA nurse 
indicated that the veteran had been receiving care for 
numerous disorders over the years.  Muscular atrophy was not 
included among the disorders listed.  

A July 1998 VA examination report noted that the veteran 
complained of weakness, but denied numbness.  The examiner 
stated that there was no evidence of striking or focal 
muscular atrophy.  The veteran's station and gait were 
normal, he could walk on toes or heels without difficulty, 
cranial nerves II through XII were noted to be intact, and 
motor examination revealed normal strength, tone and volume 
throughout.  Tendon reflexes were 2+ at the biceps and 
triceps, 1+ finger flexor, 3+ at the knees, and 2+ at the 
ankles.  Plantar reflexes were flexor, and superficial and 
deep sensibility were intact in both lower extremities.  
Cerebellar function tests were performed normally.  The 
examiner's diagnosis was that the neurological examination 
was normal, with no localized or focal muscular atrophy.   

Disability evaluations are based on the comparison of 
clinical findings with the relevant scheduler criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.124a, except where otherwise noted, 
disability from neurological conditions and convulsive 
disorders may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory or mental 
function.  Psychotic manifestations, complete or partial loss 
of the use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, trembling, 
visceral manifestations, etc., are to be considered , with 
reference made to the appropriate bodily system of the 
schedule.  Id.  Under Diagnostic Code  8023, the minimum 
rating to be assigned for progressive muscular atrophy is 30 
percent.  For such a minimum rating, there must be 
ascertainable residuals.  Subjective residuals will be 
accepted when consistent with the disease.  When ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation must be 
cited.  38 C.F.R. § 4.124a, note.  

The Board observes that progressive muscular atrophy has been 
evaluated as 50 percent disabling since the grant of service 
connection in November 1953, and there is no evidence to show 
that the rating was based on fraud.  The 50 percent 
evaluation is therefore protected under 38 C.F.R. § 3.951(b).  
The Board notes, in addition, that the 50 percent evaluation 
is in excess of the minimum rating for the disability.  
However, the diagnostic codes used as bases for the 
evaluation have not been cited.  The Board has considered 
remanding this case in order to determine which portions of 
the body are affected and thus which diagnostic codes are for 
consideration in this case.  The Board finds, however, that 
the preponderance of the medical evidence indicates that the 
veteran currently suffers from no residuals related to 
muscular atrophy.  The VA examination reports in March 1981 
and July 1998 noted that the veteran's neurological 
examination was normal, and there was no evidence of muscular 
atrophy.  Dr. Showers, the veteran's private physician noted 
only that the veteran suffered from generalized weakness, but 
Dr. Showers was unable to determine the extent of such 
weakness, and he did not indicate that such weakness was due 
to muscular atrophy, nor did he offer a current diagnosis of 
muscular atrophy.  The veteran's medical records indicate 
that he has been treated for numerous disorders from February 
1969 to the present, but do not indicate any treatment for 
muscular atrophy.  

In view of the lack of evidence of any current residuals of 
progressive muscular atrophy, the Board finds that no useful 
purpose would be served by remanding this case in order to 
determine which portions of the body would hypothetically be 
affected if symptoms were present, and thus which diagnostic 
codes are for consideration.  In Winters v. West, 12 Vet. 
App. 203 (1999)  the United States Court of Appeals for 
Veterans Claims (Court) noted that, while prejudicial error 
must be considered, the law does not require a useless act.  
While Winters involved the question of remanding a not well-
grounded claim, as opposed to the present case which is well 
grounded, the Court in Winters, in affirming the Board, went 
on to note that the action would impose additional burdens 
upon the Board with no possibility of any benefit flowing to 
the appellant.  The same principle applies in the present 
case because, as there are no current residuals, the 
preponderance of the evidence is against an increased 
evaluation, and consideration of various diagnostic codes by 
the RO would not result in such an increased evaluation.  
Accordingly, a remand for the RO to re-evaluate this 
disability is not warranted.

The preponderance of the evidence is against an increased 
evaluation for progressive muscular atrophy, and, 
accordingly, the veteran's claim will be denied.  


ORDER

Service connection for PTSD is granted.

Service connection for arthritis of the back, shoulders, 
neck, and legs is denied.

An evaluation in excess of 50 percent for muscular atrophy is 
denied.



		
JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

